Citation Nr: 1523584	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  07-24 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back condition, manifested by lower back and bilateral hip pain, originally claimed as bilateral hip pain.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from March 1960 to March 1963 and from February 1964 to March 1965.  

This matter initially came before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2006 rating decision, by the Indianapolis, Indiana, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for arthritis of the hips.  He perfected a timely appeal to that decision.  In January 2011, the Board remanded the case to the RO for additional evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in May 2011.  In March 2013, the Board again remanded the case for still further development.  Following the requested development, an SSOC was issued in 2013.  

In a July 2013 decision, the Board denied the claim of entitlement to service connection for a bilateral hip condition, claimed as arthritis.  Thereafter, the Veteran appealed this matter to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand.  An order of the Court, dated November 12, 2014 granted the motion and remanded the case to the Board for compliance with the directives specified in the Joint Motion.  

The Board notes that the Veteran also has paperless claims file contained on Virtual VA and the Veterans Benefits Management System (VBMS), which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  A review of VBMS reveals the November 2014 Joint Motion for Partial Remand and November 2014 Court Order, as well as a brief submitted by the Veteran's representative in May 2015.  The remainder of the documents in the electronic claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Court has vacated and remanded the Board's July 2013 decision denying the claim for service connection for a bilateral hip condition, claimed as arthritis; the court remanded the case for action in compliance with the instructions in a November 2014 Joint Motion for Remand.  

In this case, the parties to the joint motion (JMR) found that the Board had failed to provide adequate reasons and bases for not considering the Veteran's back disorder as being related to his claim of entitlement to service connection for a bilateral hip condition.  The parties also agree that the Board's statement of reasons and bases is inadequate regarding its discussion as to whether it had jurisdiction to adjudicate the Veteran's claim based on a back disability rather than referring it.  

By the November 2014 Order granting the JMR, the Court essentially directed the Board to consider the Veteran's claim for entitlement to service connection for bilateral hip disability as one for entitlement to service connection for a back disability as well.  The JMR found that the Board failed to consider all potential claims raised by the medical evidence of record, as required by its decisions in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record) and Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").  

The rationale behind Clemons is instructive and applicable here, and the Board finds that the scope of the Veteran's claim for service connection for a bilateral hip disorder, including arthritis, encompasses his claim for service connection for a back disorder; thus the issue on appeal is as set forth above.  

In light of the broadened claim for service connection for a back condition, manifested by lower back and hip pain, the Board finds that the RO must adjudicate this broadened claim and provide an appropriate SSOC, and that another VA medical examination is also warranted.  In that regard, the Board notes that the March 2011 VA examiner found no objective medical evidence supporting a diagnosis of any chronic hip condition; and he opined that there was no evidence supporting any bilateral hip injury as being caused by or a result of military service.   The examiner noted that the claims file had been reviewed and that there were no treatment records showing complaints of hip pain or a hip injury.  In its March 2013 remand, however, the Board rejected this reasoning, noting that there was, indeed, documentation of record, including private treatment records of April and May 1999 showing X-ray findings of degenerative joint disease of the sacroiliac (SI) joints.  Thus, the opinion was not adequate and the case was remanded for another opinion.  On VA examination in April 2013, the examiner found there was no indication of a hip disability.  With regards to the May 1999 X-rays which showed degenerative joint disease of the S/I joint, the examiner stated that the X-rays were done for complaints of back pain and the results pointed at the back rather than the hips as a cause of the Veteran's pain.  He noted the X-ray report did not include anything about the hips and the X-ray findings regarding the S/I joints are not indicative of a current hip joint disability.  

Initially, the Board finds that remand is required in order to avoid prejudice to the Veteran, as the claim for entitlement to service connection for a back disability has not yet been considered by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993) (when the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  As the RO has not yet adjudicated whether the Veteran's back disability, encompassed within his claim for service connection for a bilateral hip disability, is related to his active duty service, the RO should consider the evidence of record and readjudicate the claim in light of Clemons and Brokowski, in order to avoid prejudice to the Veteran.  Id.  

Additionally, the Veteran should be provided with a new VA examination which addresses the etiology of all of the symptoms related to his reported bilateral hip disability, to include a back disability.  In that regard, the Board observes that the Veteran's service treatment records reflect that the Veteran fell from a telephone pole and was treated for back pain in April 1964.  A January 1968 separation examination was negative for any complaints or findings of back or hip disorder.  Although the Veteran was provided with VA examination in March 2011 and April 2013 with respect to his claimed bilateral hip disorder, the VA examiners did not find evidence of a bilateral hip disability.  Rather, following the April 2013 VA examination, the examiner stated that X-rays conducted in 1999 were done for complaints of back pain and the results pointed at the back rather than the hips as a cause of the Veteran's pain.  The examiner did not provide an opinion as to whether the Veteran's symptoms found to originate in the lumbar region of the spine and shown on x-ray are related to his active duty service.  As the Veteran's claim encompasses his back disorder, and the April 2013 VA examiner did not provide an opinion as to the etiology of the Veteran's back disorder, the Veteran should be provided with a new VA examination which adequately discusses the existence and etiology of all of the symptoms associated with his claimed bilateral hip disorder, to include a low back disorder manifested by bilateral hip pain.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Provide notice to the Veteran of what information or evidence is needed in order to substantiate his claim for entitlement to service connection for a back disorder, to include as manifested by bilateral hip pain, and assist the Veteran by making reasonable efforts to obtain the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

2.  The AOJ should contact the Veteran and obtain the names and addresses of all medical providers, VA as well as non-VA, who treated him for his back disorder, since his discharge from service.  After securing the necessary release, the AOJ should obtain these records.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2014).  

3.  The Veteran should be afforded a VA orthopedic examination in order to determine the existence and etiology of a low back disorder to include as manifested by bilateral hip pain.  The Veteran's claims file and all electronic records must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon the evidence of record, to include the service treatment records, the post-service medical evidence, and the Veteran's lay statements, the VA examiner must provide an opinion as to the following: 

* Whether it is at least as likely as not that any current bilateral hip disability is etiologically related to the Veteran's active duty service? 

* Whether it is at least as likely as not that any current low back disability, to include as manifested by bilateral hip pain, is etiologically related to the Veteran's active duty service, to include the April 1964 fall?

A complete rationale must be given for all opinions and conclusions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

4.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the above, and any other development that may be indicated, the AOJ should adjudicate the Veteran's claim for entitlement to service connection for a low back disorder to include as manifested by bilateral hip pain, consistent with the Court's holdings in Clemons v. Shinseki, 23 Vet. App. 1 (2009) and Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  If any determination remains unfavorable to the Veteran, he and his representative should be furnished an SSOC, which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




